DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 12/8/2020, are acknowledged, and have been fully considered.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowed:
Please see the reason cited, on pages 9-14 of the remarks, by applicant filed on 12/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KEAST et al. (U.S. 20120321066) disclose PBX 118 is programmed to receive Automatic Number Identification (ANI) information obtained from the calls; ANI information also can be referred to as calling party identification information.
Hillier et al. (U.S. 20120177029) disclose this system can allow phone numbers 106 to be translated to PBX extensions 108 so that no internal knowledge of the PBX dialing plan is required to use VoIP clients to bypass wireless tolls.
Byrne et al. (U.S. 20190246279) disclose that it is securely configured to place and receive calls only with a single telephone number associated with the application taught herein executing on the PBX.
OMI et al. (U.S. 20170048389) disclose a table including PS-IDs, extension numbers, and caller numbers is equipped in the private branch exchange 40, and is referred to in conversion into a number for direct inward dialing in response to a call to the PHS terminals 50, and in notification of a caller number when responding to a call.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  02/21/2021